DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10/2016037803, filed on 03/08/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendment, filed 09/13/2021, to the claims 1, 11-13, and 15 have been acknowledged by the Examiner. Claims 2, 6, 14, and 19 remain or have been cancelled. Claims 8-9 drawn to a non-elected invention remain withdrawn. No new claims have been added.
Thus, claims 1, 3-5, 7, 10-13, 15-18, and 20-21 are being further examined by the Examiner.

Response to Arguments
Applicant's arguments filed 09/13/2021 with respect to the 103 prior art rejections have been fully considered but they are not persuasive. 
It is noted to the Applicant that the amended claim 1 has incorporated limitations from cancelled claim 2, such that the interpretation of the claim limitations may be different than originally discussed. It is also noted that the amended claim limitations specifically recite that the bearing pin is integrally formed on the under-crossing link section of the first member- which was not originally recited and considered by the Examiner. Thus, the claim rejection based on the prior art has been amended to include art to meet the amended claimed limitations and/or previously presented art has been further analyzed to meet the amended claim limitations. Rejections for the dependent claims have also been amended based on the re-interpretation and examination of the independent claim, as well as the amendments made to the dependent claims themselves.
The Applicant specifically argues that that interpretation of the screws of Hoy fail to teach a bearing pin and does not specifically teach the bearing pin to be integrally formed on the under-crossing link section of the first member. The Examiner asserts that the screw or bolt of Hoy still reads on the broadest reasonable interpretation of a bearing pin as the structure of the bearing pin is broadly discussed in the amended independent claim. The claim limitations of the claimed “bearing pin” only requires the pin to be engaged- interpreted to be inserted- into a formed bearing bushing to couple the first and second members of the flat link chain. The screw of bolt Hoy is shown to have a structure that engages with the bearing bushing and functions to couple the first end second members (see Hoy Figures 3-5). The disclosure of the instant invention mentions that the structure of the “bearing member” may preferably be a pin configuration but additional configurations of bearing member may be designed as a screw or rivet 
Any arguments regarding the prior art of Archer has been considered but is moot as the new prior art rejections of the recently amended claims- specifically claim 1- do not rely on the teachings of Archer. The limitations which were taught by the prior art of Archer in combination with the primary reference of Hoy have been cancelled from the independent claim, such that the prior art rejection of claim 1 is now addressed using a 103 rejection based on the prior art of Hoy as modified by Harris as further discussed below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the integrally formed bearing pin formed on the under-crossing link of the first member (Claim 1) having a thickened head (Claims 7, 15, and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11-13 and 15-16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3-5, 7, and 10 (respectively). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 7, 15, and 20, it recites “wherein the bearing pin has a head which is thickened relative to a diameter of the bearing bushing in order to block disengaging of the first and adjacent second members from each other”. The disclosure of the instant invention has support for the bearing pin being integrally formed as recited in amended claim 1 (Specs- [pg 9, lines 24-31], Figure 8). There is no specific support in the disclosure of the instant invention to teach or suggest that the bearing pin that is specifically integrally formed on the under-crossing link section also has a thickened head to block disengagement as claimed. The disclosure of the instant invention only recites that a “separate bearing pin 20” which is formed akin to “a rivet” has a thickened head (Specs- [pg 9, lines 1-14], Figure 4). Thus, the Examiner is considering this limitation in the claim to be new matter when read to include the limitations of claim 1. Thus, the Examiner suggests that the claim limitation be amended to read as intended by the disclosure or cancelled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 15-16, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 15, and 20, it recites “wherein the bearing pin has a head which is thickened relative to a diameter of the bearing bushing in order to block disengaging of the first and adjacent second members from each other”. This is unclear as to how the integrated bearing pin has a thickened head to function in the manner as instantly claimed. The disclosure of the instant invention teaches two types of bearing pins 21 (Figures 4 & 8) wherein they do not share the same structural features nor is it suggested that they are capable of sharing the feature of a thickened head. Based on the broadest reasonable interpretation of the invention, the Examiner is interpreting the claim as instantly recited. However, it is suggested to the Applicant that limitation be amended to better read on the intended invention.
Claims 10, 16 and 21 recite the limitation "the spine" in the body of their respective claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests that the limitation be amended to read as “the spine of a user”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoy (USPN 4573455 A) in view of Harris (US 20090216167 A1).
Regarding claim 1, Hoy discloses a flexible support band for an orthosis (Abstract- “orthopedic knee joint mechanism to maintain knee stability…”), comprising: a flat link chain (Figures 1 and 2- knee brace structure with a hinge mechanism 12 comprised within a tubing) having several identical flat members (Figures 2 and 5- members 51,52,53,54), each having a first member with an adjacent second member (Figure 5- members 51,52,53,54 may be either first or second members of the hinge mechanism 12) in respective over-crossing and under-crossing link sections physically overlapping one another (Figure 5- overlapping areas of the members 51-54 are understood to be either over- or under- crossing sections of the members), the first member and the adjacent second member (Figure 5- either of consecutively attached members 51-54) tightly coupled to a bearing pin (Figures 2-5- bolts shown as screw-like structures) perpendicular to the first and adjacent second members about the axis of the bearing pin being pivotable against each other (Figure 5- members 51-54 are pivotally connected to one another using bolts shown at locations 55-57 and are shown to be perpendicular relative to the members 51-54, [Col 4, lines 39-43]- discusses that bolts or the like may be used to make rotational connections), wherein shoulders of over-crossing link sections form an end stop to limit pivoting of the first and adjacent second members ([Col 4, lines 49-65]- explains that the shapes and sidewalls of members 51-54 allow for rotation until a limited angle as the shapes of the sidewalls can be adjusted for rotation up to 180⁰) about the axis of the bearing pin ([Col 4, lines 39-43]- discusses that bolts or the like may be used to make rotational connections), wherein the bearing pin (Figure 5- bolts shown at locations 55-57) is formed on the under-crossing link section of the first member (Figure 5- bolts extend through the over-crossing and under-crossing ends of members 51-54) and a bearing bushing (see annotated Figure 4 below- shown and indicated 
Hoy does not disclose wherein the bearing pin is specifically integrally formed on the under-crossing link section of the first member.  Harris teaches an analogous orthosis (Abstract, Figure 5- system 10) wherein an analogous bearing pin (Figures 6 & 8- hinge pin 38) is integrally formed (Claim 11- “The system of claim 10 wherein said hinge pin is integral with its respective side and passes through a hole in its respective support plate”) on a crossing link section of a first member (Figures 6 & 8- pin 38 is shown to be integrally formed with base plate 24 wherein side 34 crosses with a lateral support plate 28). A person of ordinary skill would recognize that the bearing pin of Hoy may be integrally formed with its specific under-crossing link sections of the member of Hoy in a similar manner as taught by the integrally formed bearing pin of Harris. Making the bearing pin or bolt of Hoy to be integrally formed would not hinder the adjacent members of the flexible support band of Hoy from being able to rotate. Thus, the claimed limitations are met as discussed. Hoy and Harris are analogous because they both teach adjacent rotatable members of an orthosis coupled via a bearing pin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify bearing pin as disclosed by Hoy to be integrally formed 

    PNG
    media_image1.png
    231
    212
    media_image1.png
    Greyscale

Regarding claim 4, Hoy as modified by Harris teaches the flexible support band according to claim 1 as discussed above. Hoy as modified by Harris further teaches in which the flat link chain has (Hoy Figure 1- hinge mechanism 12) an end component through which the flat link chain can be fixed to the orthosis (Hoy [Col 3, lines 53-56]- “If a leg brace such as that in FIG. 1 is used, the elongated arm members 51 and 54 are provided with holes or other means for firm fastening of the ends of the hinge mechanism to the brace.”).
Regarding claim 7, Hoy as modified by Harris teaches the flexible support band according to claim 1 as discussed above. Hoy as modified by Harris further teaches wherein the bearing pin (Hoy Figures 3 & 5- bolt/screw as shown) has a head which is 

    PNG
    media_image2.png
    590
    231
    media_image2.png
    Greyscale

Regarding claim 12, Hoy as modified by Harris teaches the flexible support band according to claim 1 as discussed above. Hoy as modified by Harris further teaches in which the flat link chain (Hoy Figure 1- hinge mechanism 12) has an end component through which the link chain can be fixed to the orthosis (Hoy [Col 3, lines 53-56]- “If a leg brace such as that in FIG. 1 is used, the elongated arm members 51 and 54 are provided 
Regarding claim 15, Hoy as modified by Harris teaches the flexible support band according to claim 1 as discussed above. Hoy as modified by Harris further teaches wherein the bearing pin (Hoy Figures 3 & 5- bolt/screw as shown) has a head which is thickened relative to a diameter of the bearing bushing in order to block disengaging of the first and adjacent second members from each other (see annotated Hoy Figure 3 above from claim 7 discussion- indicated head of bolt is thickened relative to the indicated bearing bushings of annotated Figure 4 above, Hoy [Col 4, lines 29-43]- discusses that the bolt joins the ends of the members).

Claims 3, 10-11, 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoy (USPN 4573455 A) in view of Harris (US 20090216167 A1), in further view of Margetis (US 20170049177 A1).
Regarding claim 3, Hoy as modified by Harris teaches the flexible support element according to claim 1 as discussed above. Hoy as modified by Harris further teaches that there are at least one shoulders (Hoy [Col 4, lines 49-65]- explains that the shapes and sidewalls of members 51-54 allow for rotation until a limited angle as the shapes of the sidewalls can be adjusted for rotation up to 180⁰).
Hoy as modified by Harris does not teach wherein at least one of the shoulders has an elastic element to dampen impact. Margetis does teach a flexible support band (Abstract- “An immobilization device includes one or more pillars with multiple segments that protect the head and spine of a user”) wherein at least one of the shoulders (Figure 17- segments 1700 with dampeners 1747 at the edges of the linked segments, [0108]) has an elastic element to dampen impact ([0108]- “The dampener 1747 can be of various designs or materials, including rubber or plastic bands”). Hoy as modified by Harris and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shoulders or sidewalls of the support band as taught by Hoy as modified by Harris to have elastic elements to dampen impact applied to at least one of the shoulders as taught by Margetis. A skilled artisan would have been motivated to utilize elastic elements at the shoulders of the support band because Margetis suggests that the addition of dampeners dampens the impact felt through movement of the user or when the user experiences a sudden traumatic force (Margetis- [0108]). A skilled artisan would also have a reasonable expectation to manufacture at least one of the shoulders of the flexible support band as taught by Hoy as modified by Harris to have an elastic element to dampen impact because Margetis suggests that the addition of elastic dampeners are conventional in devices comprised of a series of linked members to provide stability to an affected area that are analogous to Hoy as modified by Harris.
Regarding claim 10, Hoy as modified by Harris teaches the flexible support band according to claim 1 as discussed above. 
Hoy as modified by Harris does not teach wherein the flexible support band is configured as a part of a back orthosis containing the flexible support band for supporting the spine. Margetis teaches wherein an analogous flexible support band (Abstract, Figure 2- pillars of segments are shown) is configured as part of a back orthosis containing the flexible support band for supporting the spine (Abstract- “The present invention relates to a device that stabilizes and/or protects the head and spine from injuries. An immobilization device includes one or more pillars with multiple segments that protect the head and spine of a user.”). Hoy as modified by Harris and Margetis are analogous because the combination and Margetis both teach devices with a series of linked members to provide stability to an affected area.

Regarding claim 11, Hoy as modified by Harris teaches the flexible support element according to claim 1 as discussed above. Hoy as modified by Harris further teaches that there are at least one shoulders (Hoy [Col 4, lines 49-65]- explains that the shapes and sidewalls of members 51-54 allow for rotation until a limited angle as the shapes of the sidewalls can be adjusted for rotation up to 180⁰).
Hoy as modified by Harris does not teach wherein at least one of the shoulders has an elastic element to dampen impact. Margetis does teach a flexible support band (Abstract- “An immobilization device includes one or more pillars with multiple segments that protect the head and spine of a user”) wherein at least one of the shoulders (Figure 17- segments 1700 with dampeners 1747 at the edges of the linked segments, [0108]) has an elastic element to dampen impact ([0108]- “The dampener 1747 can be of various designs or materials, including rubber or plastic bands”). Hoy as modified by Harris and Margetis are analogous because the combination and Margetis both teach devices with a series of linked members to provide stability to an affected area.

Regarding claim 16, Hoy as modified by Harris teaches the flexible support band according to claim 1 as discussed above. 
Hoy as modified by Harris does not teach wherein the flexible support band is configured as a part of a back orthosis containing the flexible support band for supporting the spine. Margetis teaches wherein an analogous flexible support band (Abstract, Figure 2- pillars of segments are shown) is configured as part of a back orthosis containing the flexible support band for supporting the spine (Abstract- “The present invention relates to a device that stabilizes and/or protects the head and spine from injuries. An immobilization device includes one or more pillars with multiple segments that protect the head and spine of a user.”). Hoy as modified by Harris and Margetis are analogous because the combination and Margetis both teach devices with a series of linked members to provide stability to an affected area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flexible support band as taught by Hoy as modified 
Regarding claim 17, Hoy as modified by Harris and Margetis teaches the flexible support band according to claim 3 as discussed above. Hoy as modified by Harris and Margetis further teaches in which the link chain (Hoy Figure 1- hinge mechanism 12) has an end component through which the link chain can be fixed to the orthosis (Hoy [Col 3, lines 53-56]- “If a leg brace such as that in FIG. 1 is used, the elongated arm members 51 and 54 are provided with holes or other means for firm fastening of the ends of the hinge mechanism to the brace.”).
Regarding claim 20, Hoy as modified by Harris and Margetis teaches the flexible support band according to claim 3 as discussed above. Hoy as modified by Harris and Margetis further teaches wherein the bearing pin (Hoy Figures 3 & 5- bolt/screw as shown) has a head which is thickened relative to a diameter of the bearing bushing in order to block disengaging of the first and adjacent second members from each other (see annotated Hoy Figure 3 above from claim 7 discussion- indicated head of bolt is thickened relative to the indicated bearing bushings of annotated Figure 4 above, Hoy [Col 4, lines 29-43]- discusses that the bolt joins the ends of the members).
Regarding claim 21, Hoy as modified by Harris and Margetis teaches the flexible support band according to claim 3 as discussed above. 
As modified, Hoy as modified by Harris and Margetis does not teach wherein the flexible support band is configured as a part of a back orthosis containing the flexible support band for supporting the spine. Margetis specifically teaches wherein the flexible support band (Abstract, Figure 2- pillars of segments are shown) is configured as part of a back orthosis containing the flexible support band for supporting the spine (Abstract- “The present invention relates to a device that stabilizes and/or protects the head and spine from injuries. An immobilization device includes one or more pillars with multiple segments that protect the head and spine of a user.”). Hoy as modified by Harris and Margetis are analogous because the combination and Margetis both teach devices with a series of linked members to provide stability to an affected area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flexible support band as taught by Hoy as modified by Harris to be configured as a back orthosis containing the flexible support band for supporting the spine as taught by Margetis. A skilled artisan would have been motivated to utilize the flexible support band configured as part of a back orthosis because Margetis suggests that the use of a flexible support band in such devices protects the user from spine and traumatic brain injuries from sudden applied forces (Margetis- [0007]). A skilled artisan would also have a reasonable expectation to manufacture the flexible support band as taught by Hoy as modified by Harris to be configured as a part of a back orthosis because Margetis suggests that this configuration to a back orthosis is conventional in devices with a series of linked members providing stability to an area that are analogous to Hoy as modified by Harris.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoy (USPN 4573455 A) in view of Harris (US 20090216167 A1), in further view of Hoy-2nd embodiment (USPN 4573455 A). Hoy is defined by Figures 1-5 and respective disclosure of the Figures. Hoy-2nd embodiment is defined by Figure 6 and its respective disclosure. 
Regarding claim 5, Hoy as modified by Archer teaches the flexible support element according to claim 1 as discussed above. Hoy as modified by Archer further teaches a flat link chain (Hoy Figures 1 & 2- hinge mechanism 12).
Hoy as modified by Harris does not teach wherein the flat link chain comprises a center member having a symmetrically identical structure on both sides with over-crossing components. Hoy-2nd embodiment an analogous flat link chain (Abstract, Figure 6) comprising a center member having a symmetrically identical structure on both sides with over-crossing components (Figure 6- either of shown center members having symmetrical structure on both sides of each member wherein they form over-crossing and under-crossing components as shown). Hoy as modified by Harris and Hoy-2nd embodiment are analogous because the combination and Hoy-2nd embodiment both teach flexible link chain formed by multiple interconnecting members to provide support to an affected area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flat link chain of members as taught by Hoy as modified by Harris to include a center member having a symmetrically identical structure on both sides that over-crosses other members as taught by Hoy-2nd embodiment. A skilled artisan would have been motivated to utilize a symmetrical center member because Hoy-2nd embodiment teaches that this configuration of the members allows for natural knee joint motion as the walls are able to restrict rotation on both sides of the center members (Hoy- [Col 5, lines 14-30]). A skilled artisan would also have a reasonable expectation to manufacture the flat link chain of the orthosis as taught by Hoy as modified by Harris to have a center member with symmetrical structures on both sides because Hoy-2nd embodiment suggests that the addition of a center member between two 
Regarding claim 13, Hoy as modified by Archer teaches the flexible support element according to claim 1 as discussed above. Hoy as modified by Archer further teaches a flat link chain (Hoy Figures 1 & 2- hinge mechanism 12).
Hoy as modified by Harris does not teach wherein the flat link chain comprises a center member having a symmetrically identical structure on both sides with over-crossing components. Hoy-2nd embodiment an analogous flat link chain (Abstract, Figure 6) comprising a center member having a symmetrically identical structure on both sides with over-crossing components (Figure 6- either of shown center members having symmetrical structure on both sides of each member wherein they form over-crossing and under-crossing components as shown). Hoy as modified by Harris and Hoy-2nd embodiment are analogous because the combination and Hoy-2nd embodiment both teach flexible link chain formed by multiple interconnecting members to provide support to an affected area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flat link chain of members as taught by Hoy as modified by Harris to include a center member having a symmetrically identical structure on both sides that over-crosses other members as taught by Hoy-2nd embodiment. A skilled artisan would have been motivated to utilize a symmetrical center member because Hoy-2nd embodiment teaches that this configuration of the members allows for natural knee joint motion as the walls are able to restrict rotation on both sides of the center members (Hoy- [Col 5, lines 14-30]). A skilled artisan would also have a reasonable expectation to manufacture the flat link chain of the orthosis as taught by Hoy as modified by Harris to have a center member with symmetrical structures on both sides because Hoy-2nd embodiment suggests that the addition of a center member between two .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hoy (USPN 4573455 A) in view of Archer (USPN 5400801 A1) and Margetis (US 20170049177 A1), in further view of Hoy-2nd embodiment (USPN 4573455 A).
Regarding claim 18, Hoy as modified by Harris and Margetis teaches the flexible support element according to claim 3 as discussed above. Hoy as modified by Harris and Margetis further teaches a flat link chain (Hoy Figures 1 & 2- hinge mechanism 12).
Hoy as modified by Harris and Margetis does not teach wherein the flat link chain comprises a center member having a symmetrically identical structure on both sides with over-crossing components. Hoy-2nd embodiment an analogous flat link chain (Abstract, Figure 6) comprising a center member having a symmetrically identical structure on both sides with over-crossing components (Figure 6- either of shown center members having symmetrical structure on both sides of each member wherein they form over-crossing and under-crossing components as shown). Hoy as modified by Harris & Margetis and Hoy-2nd embodiment are analogous because the combination and Hoy-2nd embodiment both teach flexible link chain formed by multiple interconnecting members to provide support to an affected area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flat link chain of members as taught by Hoy as modified by Harris and Margetis to include a center member having a symmetrically identical structure on both sides that over-crosses other members as taught by Hoy-2nd embodiment. A skilled artisan would have been motivated to utilize a symmetrical center member because Hoy-2nd embodiment teaches that this configuration of the members allows for natural knee joint motion as the walls are able to restrict rotation on both sides of the center members (Hoy- [Col 5, lines 14-30]). A skilled artisan would also have a nd embodiment suggests that the addition of a center member between two symmetrical side members is conventional in flexible link chain devices used to provide support to an affected area that are analogous to Hoy as modified by Harris and Margetis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9232825 B2 (Bencini)- teaches a wearable protection device with overlapping and under-crossing members to create a linked structure.
US 20100263111 A1 (Leatt)- teaches a device to protect the back from injury wherein the members are linked by end members that attached to apertures of the adjacent end member.
US 5840051 A (Towsley)- teaches flexible brace with linked members and a center member that allows the series of links to be symmetric.
US 20170196722 A1 (Murdock)- teaches an external spinal brace with interlocking members to create a flexible spinal support.
US 20080319363 A1 (Pansiera)- teaches an integrally formed pin to a hinge member.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        February 9, 2022


/KERI J NELSON/Primary Examiner, Art Unit 3786